United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3241
                                   ___________

Rickey Townsend,                            *
                                            *
             Appellant,                     *
                                            *   Appeal from the United States
      v.                                    *   District Court for the
                                            *   District of Minnesota.
United States Department of Justice;        *
John Ashcroft, individually and in his      *        [UNPUBLISHED]
official capacity as the present            *
Attorney General of the United States       *
of America; Janet Reno, individually        *
and in her official capacity as the         *
former Attorney General of the United       *
States of America; Bureau of Prisons,       *
sued as the Federal Bureau of Prisons;      *
Kathy Hawk, individually and in her         *
official capacity as the Director of the    *
Bureau of Prisons; Christopher              *
Erlewine, individually and in his           *
official capacity as Assistant Director     *
of the General Counsel for the Bureau       *
of Prisons; R. L. Stiff, individually and   *
in his official capacity as Warden of the   *
Federal Correctional Institution,           *
Oxford, WI; Theador Edgecomb,               *
individually and in his official capacity   *
as a Senior Officer EEO, Black Affairs,     *
Counselor at the Federal Correctional       *
Institution, Oxford, WI; Viki Borkz,        *
individually and in her official capacity   *
as EEO Counselor at the Federal             *
Correctional Institution, Oxford, WI;   *
Angela Crosby, individually and in her  *
official capacity as a EEO Specialist;  *
Caroline Sapla, individually and in her *
official capacity as a general counsel  *
attorney for the Bureau of Prisons;     *
Sarah Nagy, individually and in her     *
official capacity as a private attorney;*
Robert Tomlinson, individually and in   *
his official capacity as a private      *
attorney,                               *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: May 4, 2004
                                Filed: May 7, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Rickey Townsend appeals the district court’s1 dismissal of his civil rights
action. After de novo review, we agree with the district court that the federal-agency
defendants were entitled to sovereign immunity, that the court lacked personal
jurisdiction over the remaining defendants who raised the defense, and that the claims
against Robert Tomlinson failed on their merits.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.
                                           -2-